     Case 3:18-cv-00858-KHJ-LGI Document 31 Filed 02/17/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION


DERRICK JONES                                                            PETITIONER


V.                                        CIVIL ACTION NO. 3:18-CV-858-KHJ-LGI


WARDEN C. RIVERS                                                       RESPONDENT


            ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation [28] of United

States Magistrate Judge LaKeysha Greer Isaac. That Report recommends that

this Court deny the petition for writ of habeas corpus [1] filed by Derrick Jones.

Written objections to the Report were due by January 28, 2021. [28]. Three

days before that deadline, however, Jones informed the Court he had not yet

received a copy of the Report. [29]. For that reason, a second copy of the Report

was mailed to Jones, and the Court afforded him another fourteen-day period to

file written objections. The Report notified the parties that failure to file

written objections to the findings and recommendations by that date would bar

further appeal in accordance with 28 U.S.C. § 636. [28].

      This Court, finding that there has been no submission of written

objections by any party, adopts the Report and Recommendation [28] as the

Order of this Court. This case is dismissed with prejudice. A separate Final

Judgment will issue this day.
Case 3:18-cv-00858-KHJ-LGI Document 31 Filed 02/17/21 Page 2 of 2




SO ORDERED, this the 17th day of February, 2021.

                                    s/ Kristi H. Johnson_______________
                                   UNITED STATES DISTRICT JUDGE
